DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
Response to Amendment
In response to the amendment received March 8, 2022:
Claims 1-2, 4-6, 8-9, 11-14 are pending. Claims 3, 7 and 10 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-6, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0250404) in view of Iriyama (US 2016/0036051) and Yanagihara et al. (US 2017/0207444).
Regarding Claim 1, Cho teaches a cathode active material for a lithium-ion battery (i.e. a positive active material for a rechargeable lithium battery) (Para. [0034], lines 1-3) wherein the particle comprises a core and a surface layer (i.e. a functional layer on a surface of the core) (Para. [0037]) wherein the compound  has the formula Li1-a[NixCoyMz]O2-wGw, wherein w is between 0 and about 0.3 (i.e. “w” can be 0), M is Mn, a is between about 0.01 and about 0.5 (thus, reading on “a” of the instant claim being between 0.5 and 0.99, overlapping with the claimed range), x and y are independently between about 0.1 and about 0.8 (i.e. overlapping with the ranges of x and y of the instant claim), and z is between about 0.1 and about 0.5 (i.e. overlapping with the ranges of z of the instant claim), and x+y+z=1, reading on Chemical Formula of the instant claim (Para. [0034], [0082]), wherein the particle comprises a core comprising a hexagonal structure, and a surface layer having a spinel (i.e. cubic) structure (i.e.  a portion of the functional layer directly on the core comprises a same metal compound as the compound comprises in the core), and the same metal compound in the portion of the functional layer is of a first crystal structure (in this case, cubic) different from a second crystal structure (in this case, hexagonal) of the compound comprised in the core (Para. [0037], [0074]). 
Cho does not teach the cathode active material comprising about 100 ppm to about 400 ppm. 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teaching of Iriyama, as adding a content of the sulfur compound within this range to the invention of Cho would allow for a more effective film formation on the positive electrode surface (Para. [0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP §2144.05(I). 
Cho does not teach a thickness of the surface layer. 
However, Yanagihara et al. teaches a positive electrode active material for a secondary battery (i.e. rechargeable lithium battery (Para. [0095]) comprising a core (Fig. 1, #1) with a first covering layer on a surface of the core (Fig. 2A, #2) (i.e. a portion of the functional layer directly on the core) wherein the first covering layer comprises a same compound as the compound comprised in the core, which can be a lithium nickel cobalt manganese oxide (Para. [0068], lines 8-12, Para. [0287], Table 4) and an average film thickness of the first covering layer is 1 nm or more and 50 nm or less. (Para. [0076]), which is a thickness that overlaps with the claimed range. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface layer thickness of Cho to incorporate the teaching of the thickness of the first covering layer of Yanagihara et prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP §2144.05(I). 
Cho further teaches a surface layer (i.e. first layer) may comprise both spinel (i.e. cubic) and hexagonal structured material (i.e. a first layer having a mixed structure of a cubic crystal structure and a hexagonal structure) (Para. [0097]).
Cho does not teach a second surface layer having the first crystal structure different from the second crystal structure of the core.
However, Yanagihara further teaches a second covering layer wherein a second covering layer (located on a first covering layer) is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 40) (Para. [0077]) and a lithium-manganese composite oxide has a spinel type structure (Para. [0066]) (i.e. having a cubic crystal structure different from the second crystal structure, which hexagonal in Cho as explained above not reiterated herein for brevity’s sake, of the core).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho as modified by Iriyama to incorporate the teaching of a second covering layer with the spinel structure as taught by Yanagihara, as it would cover the surface of the surface layer (i.e. first layer) of Cho as modified by Iriyama, as it would suppress the first layer from coming into contact with 
Regarding Claim 2, Cho as modified by Iriyama and Yanagihara et al. teaches all of the elements of the current invention in Claim 1 as explained above. 
The sulfur concentration of 100 ppm taught by Iriyama as explained above meets the claim limitation (i.e. positive active material comprises about 100 ppm to about 200 ppm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teaching of Iriyama, as adding a content of the sulfur compound within this range to the invention of Cho would allow for a more effective film formation on the positive electrode surface (Para. [0027]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Iriyama et al. cited herein.
Regarding Claim 4, Cho as modified by Iriyama and Yanagihara et al. teaches all of the elements of the current invention in Claim 1 as explained above. 
Cho further teaches wherein the core comprises particles having a hexagonal structure and the surface layer (i.e. functional layer) consists of material having a spinel (space group Fd-3m, i.e. cubic) structure (i.e. only the first crystal structure different from the second crystal structure) (Para. [0088], lines 9-20).
Regarding Claim 5, Cho as modified by Iriyama teaches all of the elements of the current invention in Claim 1 as explained above.

Regarding Claim 6, Cho as modified by Iriyama and Yanagihara et al.  teaches all of the elements of the current invention in Claim 1 as explained above.
Cho further teaches wherein the core comprises particles having a layered hexagonal structure (Para. [0088], lines 9-20).
Regarding Claim 9, Cho et al. as modified by Iriyama and Yanagihara et al. teaches all of the elements of claim 1 as explained above. 
Yanagihara further teaches a second covering layer wherein a second covering layer located on a first covering layer (i.e. the second layer is on the surface of the first layer) and the second covering layer is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 40) (Para. [0077]) and a lithium-manganese composite oxide has a spinel type structure (i.e. the first crystal structure in Cho as modified by Iriyama) (Para. [0066]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho as modified by Iriyama 
Regarding Claim 11, Cho as modified by Iriyama teaches all of the elements of the current invention in Claim 1 as explained above.
Cho further teaches x is between about 0.1 and about 0.8 (i.e. overlapping with the ranges of x in instant claim, thus satisfying 0.7 ≤ x ≤ 0.93) (Para. [0034], [0082]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 12, Cho as modified by Iriyama teaches all of the elements of the positive active material in Claim 1 as explained above.
Cho further teaches a battery comprising a positive electrode comprising the cathode active material (i.e. positive active material) a negative electrode, and an electrode (Para. [0038]) wherein the negative electrode comprises negative electrode active material (Para. [0101]).
Regarding Claim 13, Cho as modified by Iriyama and Yanagihara et al. teaches all of the elements of the current invention in Claim 1 as explained above.
Cho does not teach a second surface layer having the first crystal structure different from the second crystal structure of the core.
However, Yanagihara further teaches a second covering layer wherein a second covering layer (located on a first covering layer) is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 40) (Para. [0077]) and a lithium-manganese composite oxide has a spinel type structure (i.e. the first 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho as modified by Iriyama to incorporate the teaching of a second covering layer with the spinel structure as taught by Yanagihara, as it would cover the surface of the surface layer (i.e. first layer) of Cho as modified by Iriyama, as it would suppress the first layer from coming into contact with the electrolyte solution, therefore suppressing metal elution from the first layer into the electrolytic solution and improving cycle characteristics (Para. [0078]). Thus, the combination of Cho as modified by Iriyama and Yanagihara would provide a second layer having only the first crystal structure (spinel/cubic) different from the second crystal structure of the core (hexagonal, as the core of Cho has a hexagonal structure).
Regarding Claim 14, Cho as modified by Iriyama and Yanagihara et al. teaches all of the elements of the current invention in Claim 1 as explained above.
Yanagihara further teaches a second covering layer wherein a second covering layer (located on a first covering layer) is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 40) (Para. [0077]) and a lithium-manganese composite oxide has a spinel type structure (i.e. cubic structure) (Para. [0066]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho as modified by Iriyama to incorporate the teaching of a second covering layer with the spinel structure as taught by Yanagihara, as it would cover the surface of the surface layer (i.e. first layer) of Cho .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0250404) in view of Iriyama (US 2016/0036051) and Yanagihara et al. (US 2017/0207444) as applied to claim 1 above, and further in view of Aihara (US 2016/0156021).
Regarding Claim 8, Cho et al. as modified by Iriyama and Yanagihara et al. teaches all of the elements of claim 1 as explained above.
Cho as modified by Iriyama and Yanagihara et al. is silent as to the average thickness of the first layer compared to a total average thickness of the functional layer.
 However, Aihara et al. teaches a positive active material for a lithium ion secondary battery (i.e. rechargeable lithium battery) (Para. [0009], lines 1-3), comprising a positive active material particle (i.e. a core) (Fig. 2, #101) comprising a lithium metal oxide represented by the formula LiNi0.8Co0.15Al0.05O2 (Para. [0141], lines 1-3) and a first and second coating layer (i.e. a functional layer) (Fig. 2, #102, #103) on the surface of the positive active material particle wherein a sum of a thickness of the first coating 
The combination of the average thickness of the first layer as compared to a total average thickness of the functional layer as taught by Aihara et al., with Cho as modified by Iriyama and Yanagihara et al. would yield the predictable result of providing a first coating layer on a positive electrode active material particle preventing the core of the particle  from coming into direct contact with the electrolyte (Para. 0048]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the average thickness of the first layer as compared to a total average thickness of the functional layer as taught by Aihara et al., with Cho as modified by Iriyama and Yanagihara et al., as the combination would yield the predictable result of providing a first coating layer on a positive electrode active material particle preventing the core of the particle  from coming into direct contact with the electrolyte (Para. [0048]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Additionally, a structure change of the positive electrode active material may be prevented without decreasing lithium ion conductivity. (Para. [00093]). In the case prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive. 
Applicant argues Yanagihara et al. appears to emphasize the importance of different crystallinity but not of different crystallinity therefore those of ordinary skill in the art should have no apparent reason or motivation to look at Yanagihara et al. to provide for the differences in crystal structure.
Examiner respectfully disagrees. Patents are relevant as prior art for all they contain, as the use patents as references is not limited to what the patentees describe as their own invention or to the problems which they are concerned. See MPEP §2123(I). Additionally, A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP §2123.  Yanagihara teaches a second covering layer located on a first covering layer wherein the second covering layer has a spinel type structure (Para. [0066]) (i.e. having a cubic crystal structure different from the second crystal structure, which is hexagonal in Cho as explained above in section “6.” not reiterated herein for brevity’s sake, of the core). Yanagihara et al. further provides motivation for the different crystal structure as it would cover the 
Applicant argues without the benefit of impermissible hindsight those of ordinary skill in the art should have no apparent reason to use the second covering layer having a spinel type structure in the material of Cho in which the core is hexagonal.
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Only prior art has been relied upon regarding rationale for making the combination and thus, no hindsight has been used. 
Applicant argues Yanagihara does not require the second covering layer to be spinel and a layered rock salt structure is preferably used. 
Examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729